MEMORANDUM **
Appellee’s unopposed motion for summary vacation of the district court judgment revoking supervised release and imposing sentence after revocation is granted. We vacate the judgment and remand to enable the district court to conform the written judgment to the oral pronouncement. See United States v. Hicks, 997 F.2d 594, 597 (9th Cir.1993) (remanding to permit district court to conform written judgment to oral pronouncement).
VACATED AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.